Citation Nr: 0927740	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 1954 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2008 rating decision in which the RO denied 
service connection for bilateral hearing loss.  In June 2008, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2008.

In July 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran has credibly alleged in-service 
noise exposure, and current hearing loss disability is not 
shown, hearing loss was not documented until many years after 
service, and the only competent opinion on the question of 
whether there exists a medical relationship between current 
bilateral hearing loss and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2008 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The May 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the March 2008 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and the April 2008 VA examination report.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran, 
and his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is 40 decibels or greater; the thresholds 
for at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for bilateral hearing loss are not met.  

The Veteran contends that he has current bilateral hearing 
loss due to in-service noise exposure.  Specifically, the 
Veteran asserts in-service noise exposure while serving in 
the Air Force as a nuclear weapons mechanic, working around 
explosives and jet aircraft for long periods of time.  The 
Veteran's Form DD 214 confirms that he served in the Air 
Force and worked as a nuclear weapons mechanic.

Service treatment records are negative for complaints 
regarding or findings of bilateral hearing loss.  On 
audiological testing during separation examination in 
September 1957, pure tone thresholds, in decibels, were as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
-5
NA
NA
LEFT
10
10
5
NA
NA

As noted above, the competent evidence does not demonstrate 
that the Veteran had hearing loss in service.  However, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Veteran was afforded a VA examination in April 2008.  He 
complained of impaired hearing that has progressively 
worsened since 1995; however, the April 2008 examination 
provides the first documentation of the Veteran's hearing 
loss.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
65
65
70
LEFT
20
15
65
70
70

The Veteran's speech discrimination score was 84 percent in 
the right ear and 88 percent in the left ear.  The impression 
was severe bilateral sensorineural hearing loss at the 2000 
through 8000 Hz range.  The Veteran stated that his hearing 
problems began after he retired in 1995.  The Veteran stated 
that he worked for 30 years as a carpenter and occasionally 
hunted.  After review of the claims file and the Veteran's 
reported history, the examiner opined that the Veteran's 
current bilateral hearing loss was less likely than not 
related to service.  The examiner remarked that audiological 
testing at separation did not indicate hearing loss and that 
the Veteran had a history of post-service occupational and 
recreational noise exposure.

Clearly, the April 2008 audiological evaluaton results 
reflect bilateral hearing loss to an extent recognized as a 
disability for VA purposes.  Moreover, given the Veteran's 
military occupational specialty (as noted above), the Board 
accepts as credible his assertions that he had some (and, 
likely, significant) in-service noise exposure.  However, 
those facts notwithstanding, the claim must, nonetheless, be 
denied on the basis of medical nexus.

There is no documented evidence of any hearing loss for many 
years after the Veteran's discharge from service.  The Board 
points out that passage of many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Circ. 2000).

Moreover, the only competent opinion to address the 
relationship between the Veteran's current bilateral hearing 
loss and service weighs against the claim, and neither the 
Veteran nor his representative has presented, identified, or 
even alluded to the existence of a contrary opinion-one that, 
in fact, establishes a nexus between current bilateral 
hearing loss and service.

In addition to the objective evidence, the Board has 
considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
the matter upon which this claim turns.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


